CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Yingxia Jiao, certify that: 1.I have reviewed this Form 10-QSB of China Yingxia International, Inc. f/k/a Agronix, Inc.; 2.Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statementswere made, not misleading with respect to the period covered by this report; 3.Based on my knowledge, the financial statements, and other financialinformation included in this report, fairly present in all materialrespects the financial condition, results of operations and cash flows ofthe small business issuer as of, and for, the periods present in thisreport; 4.The small business issuer's other certifying officer(s) and I areresponsible for establishing and maintaining disclosure controls andprocedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) andinternal control over financial reporting (as defined in Exchange Act Rules13-a-15(f) and 15d-15(f)) for the small business issuer and have: (a)Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensurethat material information relating to the small business issuer, includingits consolidated subsidiaries, is made known to us by others within thoseentities, particularly during the period in which this report is beingprepared; (b)Designed such internal control over financial reporting, or caused suchinternal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding there liability offinancial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accountingprincipals; (c)Evaluated the effectiveness of the small business issuer's disclosure controls and procedures and presented in this report our conclusions aboutthe effectiveness of the disclosure controls and procedures, as of the endof the period covered by this report based on such evaluation; and (d)Disclosed in this report any change in the small business issuer's internalcontrol over financing reporting that occurred during the small businessissuer's most recent fiscal quarter (the small business issuer's fourthfiscal quarter in the case of an annual report) that has materiallyaffected, or is reasonably likely to materially affect, the small businessissuer's internal control over financial reporting; and 5.The small business issuer's other certifying officer(s) and I havedisclosed, based on our most recent evaluation of internal control overfinancial reporting, to the small business issuer's auditors and the auditcommittee of the small business issuer's board of directors (or personsperforming the equivalent functions): (a) All significant deficiencies and material weaknesses in the design oroperation of internal control over financial reporting which are reasonablylikely to adversely affect the small business issuer's ability to record,process, summarize and report financial information; and (b) Any fraud, whether or not material, that involved management or otheremployees who have a significant role in the small business issuer'sinternal control over financial reporting. Dated: September 20, 2007 By: /s/Yingxia Jiao YINGXIA JIAO Chief Executive Officer and Chief Financial Officer
